Citation Nr: 0123869	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post traumatic stress disorder (PTSD), currently evaluated at 
30 percent disabling.

2.  Entitlement to an increased disability evaluation for the 
residuals of injury to the right upper extremity involving 
muscle groups III and IV, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased disability evaluation for 
cervical radiculopathy of the right arm, hand and fingers, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased disability evaluation for 
Horner's syndrome involving the right side of the face and 
eye, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran had active service from 
October 1981 to April 1985, and he was awarded a Purple Heart 
and a Combat Action Ribbon (CAR) during his service. 

Lastly, as the Board finds that further development is 
necessary with respect to the claims of entitlement to 
increased ratings for PTSD; residuals of injury to the right 
upper extremity involving muscle groups III and IV; cervical 
radiculopathy of the right arm, hand and fingers; and 
Horner's syndrome involving the right side of the face and 
eye, these issues will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of the claim for TDIU has been obtained.

2.  The veteran is currently service connected for the 
residuals of an injury to the right upper extremity involving 
muscle groups III and IV, rated as 30 percent disabling; post 
traumatic stress disorder (PTSD), rated as 30 percent 
disabling; Horner's syndrome involving the right side of the 
face and eye, rated as 20 percent disabling; cervical 
radiculopathy of the right arm, hand and fingers, rated as 20 
percent disabling; and bilateral hearing loss, rated as 0 
percent disabling.  His combined disability evaluation is 70 
percent effective March 1997.

3.  The veteran's service-connected disabilities preclude him 
from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2001); 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the RO did not 
have the benefit of the explicit provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), and has not yet 
considered whether any additional notification or development 
action is required under the VCAA.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Additionally, as per an April 2000 VA form 
119 (Report of Contact), the veteran underwent Vocational 
Rehabilitation, but it does not appear that these records are 
contained within the claims file.  Furthermore, it appears 
that treatment records from the Crown Point VA Medical Center 
from January 1999 to the present may exist; however these 
records are also not contained within the claims file.  
Nevertheless, as the Board has granted the veteran's claim, 
as further discussed below, the Board will not remand the 
case to the RO for further development as it would be 
unproductive and would only hold up the veteran's award.  The 
veteran has not been prejudiced by this action.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)).

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but the veteran's age and the impairment 
caused by nonservice-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2001).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that certain 
percentages in the individual ratings are assigned.  
Specifically, if there is only one such disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).  In 
exceptional cases, an extra-schedular evaluation may be 
assigned on the basis of a showing of unemployability alone. 
See 38 C.F.R. § 4.16(b) (2001).

In this case, a May 1997 VA form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) indicates the veteran was employed by the 
U.S. Postal Service from December 1985 to April 1995, and by 
the Indiana Department of Corrections from September 1995 to 
March 1996.  At present the veteran contends that he is 
entitled to TDIU benefits as his service-connected 
disabilities prevent him from obtaining or retaining 
substantially gainful employment.

The evidence includes a January 1995 statement from Marc A. 
Levin, M.D., indicating that the veteran had chronic neck 
pain and cervical radiculopathy.  Dr. Levin noted that he did 
not feel the veteran would recover fully from this problem 
and that he would continue to have problems over the years.  
At this time, the veteran was deemed not to be able to 
continue to perform his job at the U.S. Postal Service.  
Additionally, a March 1997 VA PTSD examination report 
indicates the veteran was unemployed at this time, and that 
his last employment as a corrections officer ended in April 
1996.  The veteran reported that he was getting stressed out 
and angry due to the behavior of his fellow corrections 
officers towards the inmates.  Moreover, as per an October 
1997 VA general examination report, the veteran was 
unemployed in October 1997.

In April 2001, the Board referred the veteran's case to a 
medical expert in order to obtain a medical advisory opinion.  
As a result, a June 2001 medical opinion report was issued by 
the Chief of Staff of the Houston VA Medical Center (VAMC).  
This medical report concludes that it is at least as likely 
as not that the veteran's service connected disabilities 
rendered him unable to follow substantial gainful occupation 
since the loss of his job a the U.S. Postal Service and his 
subsequent job at the Department of Corrections.  The veteran 
was deemed unemployable on a full time basis as of October 
30, 1992 as he had missed much time from work while working 
for the U.S. Postal Service until his discharge in 1994, and 
as he was employed for the Department of Corrections for only 
a few months which included several weeks off.  The report 
further notes that he was engaged in culinary arts training 
since 1997, which should have taken one year to complete but 
in 1999 he was still not finished and was debating dropping 
out of the program.  Lastly, while the VA medical advisor 
noted that the veteran's physical disabilities prevented his 
success as a letter carrier, his severe interpersonal 
difficulties due to his PTSD prevented him from continuing 
his employment as a prison guard.  And, although it was 
conceivable that he may work as a chef, provided he did not 
lift heavy objects or have close interpersonal interaction 
with co-workers, the VA should recognize the veteran's severe 
disabilities before declaring the veteran rehabilitated.

Upon a review of the claims file and the above described 
evidence, it is readily apparent that the veteran's recent 
work history is sporadic.  He has been receiving ongoing 
treatment for service-connected disabilities, including PTSD, 
for several years.  Although his combined disability rating 
is 70 effective March 1, 1997, the veteran does not meet the 
percentage requirements for the assigned individual ratings, 
per 38 C.F.R. § 4.16(a).  However, the June 2001 VA medical 
advisory opinion renders the veteran unable to follow 
substantial gainful occupation due to his service connected 
disabilities, and thus supports the award of TDIU benefits 
under 38 C.F.R. § 4.16(b) (2001).  The Board points out that 
the medical opinion seems to place most of the reason for the 
inability to work on the psychiatric disability, although the 
specialist considered all the service connected impairments 
as combining to produce the veteran's unemployability.  The 
Board also notes that, although the VA advisory opinion 
leaves room for the possibility of the veteran engaging in 
work as a chef, it also describes severe limiting factors, 
including the veteran's inability to sustain close 
interpersonal interactions, which would affect such type of 
employment. 

Therefore, given that preponderance of the evidence renders 
the veteran unable to follow substantial gainful occupation 
due to his service connected disabilities, including the June 
2001 VA medical advisory opinion, and resolving reasonable 
doubt in the veteran's favor, the claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities is granted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.340, 4.16, 4.19 (2001); 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
granted, subject to provisions governing the payment of 
monetary benefits. 


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issues of entitlement increased ratings for PTSD; 
residuals of injury to the right upper extremity involving 
muscle groups III and IV; cervical radiculopathy of the right 
arm, hand and fingers; and Horner's syndrome involving the 
right side of the face and eye.  While the Board regrets the 
delay associated with this remand, this action is necessary 
to ensure that the veteran's claims are fairly adjudicated.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a))

In this regard, the Board finds that the present record does 
not contain sufficient medical information which would allow 
the Board to make an appropriate determination as to the 
current level of severity of the veteran's service connected 
residuals of injury to the right upper extremity involving 
muscle groups III and IV.  Specifically, the Board notes that 
the veteran's residuals of a muscle injury were last 
evaluated more than fours years ago in March 1997, and it 
does not appear that the veteran has undergone a VA 
examination evaluating his multiple scars to the neck and 
right upper extremity secondary to the shrapnel injury.  
Given these facts, the Board finds that the veteran should be 
afforded an additional VA examination in order to better 
determine the current level of severity of the veteran's 
residuals of injury to the right upper extremity involving 
muscle groups III and IV.  66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

Additionally, the claims file includes a VA form 10-7131 
(Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action) requesting the 
veteran's treatment records from the Crown Point, Indiana, VA 
Medical Center from January 1999 to the present.  However, 
the claims file neither contains the requested treatment 
records, nor includes a response from this VA facility 
indicating that these records were not available.  In this 
respect, the VA is deemed to have constructive knowledge of 
those records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims files.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .")

With respect to the issue of an increased rating for PTSD, 
the Board would like to point out that the June 2001 medical 
advisory opinion indicates that the veteran's appropriate 
diagnosis is PTSD with secondary depression and intermittent 
alcohol abuse, as well as that his inpatient treatment 
records reveal global assessment of functioning (GAF) scores 
of 40-45.  A GAF score of 40, according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), equates to some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  And, GAF scores ranging from 41 to 
45, according to the DSM-IV, equate to serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  However, as the records from the Crown Point 
VAMC from January 1999 to the present may contain additional 
information regarding the current status of the veteran's 
PTSD and may support the assignment of a 100 percent 
schedular rating, the Board will not assign a firm rating for 
this disability at this point. 

Following the requested development, the RO should 
readjudicate the issues on appeal taking into consideration 
all applicable criteria, including but not limited to the 
criteria in 38 C.F.R. § 3.321 (2001) and the procedures 
outlined in Mittleider v. West, 11 Vet. App. 181 
(1998)(holding that when it is not possible to separate the 
effects of the service- connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).  

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO is requested to review the 
entire file and undertake any 
development necessary to comply with 
38 U.S.C.A. § 5103A and 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).   

2.  The RO should attempt to locate and 
associate with the claims files the 
veteran's treatment records from the 
Crown Point, Indiana, VA Medical Center 
from January 1999 to the present.  All 
records received should be made a 
permanent part of the appellate record.  
Conversely, if the search for the 
mentioned records has negative results, 
the claims file must be properly 
documented with information obtained 
from the facility specifically 
indicating that these records were not 
available.  The RO should ascertain that 
the notification requirements in 38 
U.S.C.A. § 5103A and 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159)  are fulfilled. 

3.  The RO should ensure that the 
veteran is scheduled for a VA 
examination to evaluate his residuals 
of injury to the right upper extremity 
involving muscle groups III and IV, 
including any related scars of the neck 
and right upper extremity.  The 
examiner should be provided an 
opportunity to review the claims 
folder, including this remand.  The 
examiner should indicate in the report 
that the claims file was reviewed. The 
examiner must provide a complete 
rationale for all conclusions and 
opinions.  Any necessary tests or 
studies should be conducted.  The 
examiner should discuss all relevant 
medical evidence regarding the 
veteran's service-connected residuals 
of injury to the right upper extremity 
involving muscle groups III and IV, and 
reconcile any contradictory evidence 
regarding the level of his impairment 
and any prior medical findings.  The 
examiner should render a medical 
opinion as to which symptoms are 
attributable to the service-connected 
residuals of injury, as opposed to any 
nonservice-connected condition(s).

4.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

5.  The RO should readjudicate the issues 
of increased ratings, as listed in the 
title page of this decision, taking into 
consideration all applicable criteria, 
including but not limited to the criteria 
in 38 C.F.R. § 3.321 (2001), and the 
procedures outlined in Mittleider v. 
West, 11 Vet. App. 181 (1998).  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



